Citation Nr: 1129662	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder (PTSD) for the period from September 11, 2003 to September 22, 2010.  

2.  Entitlement to an initial rating higher than 70 percent for PTSD for the period since September 23, 2010.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from February 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 RO rating decision that granted service connection and a 30 percent rating for PTSD, effective September 11, 2003.  

A February 2006 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective September 11, 2003.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2008 decision, the Board denied the Veteran's claim for entitlement to an initial rating higher than 50 percent for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  An April 2009 Court Order granted the motion.  

In a subsequent September 2009 decision, the Board again denied the Veteran's claim.  The Veteran again appealed the Board's decision to the Court.  In February 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A February 2010 Court Order granted the motion.  In June 2010, the Board remanded this appeal to the RO for further development.  

A May 2011 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective September 23, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  See AB, supra.  



FINDINGS OF FACT

1.  For the period from September 11, 2003 to September 22, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  

2.  For the period since September 23, 2010, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD for the period from September 11, 2003 to September 22, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for an initial rating in excess of 70 percent rating for PTSD for the since September 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, and in May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for higher ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The May 2008 letter (noted above), as well as a June 2006 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in May 2011.  

Additionally, the Board notes that this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service personnel and treatment records; post-service private and VA treatment records; examination reports for the VA (performed by QTC Medical Services); and a VA examination report.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service personnel and treatment records; post-service private and VA treatment records; examinations for the VA (performed by QTC Medical Services); and a VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A January 2005 RO rating decision granted service connection and a 30 percent rating for PTSD, effective September 11, 2003.  A February 2006 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective September 11, 2003.  A May 2011 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective September 23, 2010.  

Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 50 percent for the period from September 11, 2003 to September 22, 2010, and a rating in excess of 70 percent for the period since September 23, 2010.  

I.  From September 11, 2003 to September 22, 2010

Private treatment records dated in July 2003 show that the Veteran was treated for disorders including PTSD.  

A July 2003 statement from E. W. Hoeper, M.D., reported that the Veteran had been married for thirty years and that for the last eight months, he had worked for Allied Automotive as a supervisor.  Dr. Hoeper indicated that the Veteran previously worked for Consolidated Freightways as a supervisor for twenty-four years and that he left that occupation because it went out of business.  Dr. Hoeper stated that the Veteran experienced nightmares once a week, which were accompanied by waking in a panic and with sweats.  He stated that the Veteran also suffered from flashbacks once or twice a week, and panic attacks once or twice a month.  Dr. Hooper indicated that the Veteran was able sleep five to six hours a night and that he had daily intrusive thoughts, would startle easily, and was hypervigilant.  It was noted that the Veteran reported that he socialized with individual friends only and that he had a poor recent memory to the extent that he could not remember what he read and would get lost travelling.  

Dr. Hoeper indicated that the Veteran would hear his name called one to two times per day and that he indicated that he would hear cars drive up and noises in his house two to three times per week.  It was noted that the Veteran would also see shadows moving out of the corners of his eyes.  Dr. Hoeper stated that such hallucinations would occur when no one was there.  Dr. Hoeper reported that the Veteran would occasionally feel depressed with no energy or interest in anything and that he would feel like crying once or twice per month.  Dr. Hoeper indicated that the Veteran would feel helpless at times and that he also had suicidal thoughts sometimes.  Dr. Hoeper related diagnoses of chronic PTSD and dysthymia.  A GAF score of 40 was assigned.  Dr Hoeper commented that the Veteran was moderately compromised in his ability to sustain social relationships and mildly compromised in his ability to sustain work relationships.  

Private treatment records dated from March 2005 to June 2005 refer to continued treatment.  

A July 2005 statement from Dr. Hoeper indicated that the Veteran had been married for thirty-two years.  Dr Hoeper stated that the Veteran currently had nightmares at least twice a week and that he would awake in a panic and sweats.  It was noted that the Veteran averaged about six hours of sleep per night and that he would awaken twice per night.  Dr. Hoeper reported that the Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  Dr. Hoeper indicated that the Veteran socialized infrequently, and that his memory was severely impaired, so much so that he could not remember what he read and would get lost traveling.  Dr. Hoeper stated that the Veteran's working memory was 100 percent impaired.  

Dr Hoeper reported that the Veteran would hear his name being called two to five times per week and would hear cars drive up at his residence two to five times per week.  It was noted that the Veteran would also hear noises in his house many time per day and that he would see shadows moving out of the corners of his eyes many times per day.  Dr. Hoeper stated that all of the Veteran's hallucinations and illusions occurred when no one or anything was there.  Dr. Hoeper reported that the Veteran felt depressed 70 percent of time with low energy and little interest in things.  It was noted that the Veteran would become agitated easily.  Dr. Hoeper reported that the Veteran felt helpless at times and suicidal at times.  The diagnoses were chronic PTSD and Chronic major depression.  A GAF score of 45 was assigned at that time.  Dr. Hoeper commented that the Veteran was unable to sustain social relationships and that he was also moderately compromised in his ability to sustain work relationships.  

An October 2005 psychiatric examination report for the VA (performed by QTC Medical Services) noted that the Veteran reported that that he had been on medications since 2003, but that he continued to have problems.  He stated that he would awaken three to four times a night, and that he felt that people were firing at him when driving or that the road would explode when he was driving.  He complained of memory problems and difficulty concentrating, and reported that he had nightmares and panic attacks.  The Veteran indicated that he was easily aggravated and that he did not like crowds.  He reported that he felt depressed at times and that he had suicidal thoughts, but he denied that he presently had suicidal or homicidal thoughts.  He stated that he did not trust people.  

The Veteran indicated that he had worked for the last three years at Allied Automotive and that he had worked at other organizations since his discharge from service in 1971.  He reported that his employer filed for bankruptcy three to four weeks earlier and that he was unsure about his job stability.  The Veteran reported that he had been married for thirty-two years and that he had three grown children.  He stated that he used to drink a lot, mostly hard liquor, and that he presently drank four to five beers a day and sometimes wine.  It was noted that the Veteran had also smoked marijuana and had used cocaine, Darvon, and "black beauties".  He stated that he smoked marijuana and cocaine sometimes.  The Veteran indicated that he did not socialize and that he did not have any close friends.  He reported that he performed his activities of daily living and that he handled his finances.  

The examiner reported that the Veteran was neatly dressed and groomed.  The examiner stated that the Veteran was cooperative, alert, and oriented to person, place, and time.  It was noted that the Veteran's speech was coherent, that his mood was depressed, and that his affect was constricted.  The examiner indicated that the Veteran's thought processes were goal directed and that his impulse control was adequate.  The examiner indicated that the Veteran's insight and judgment were fair.  The examiner reported, as to the Veteran's long term memory, that he could remember his date of birth.  As to short term memory, it was noted that the Veteran could name the current and last three presidents.  In terms of the Veteran's immediate memory, the examiner noted that he could recall two or three objects after five minutes.  The examiner indicated that the Veteran had sleep disturbance, flashbacks, nightmares, and paranoia.  The examiner stated that the Veteran did not have suicidal thoughts at present, that he had no homicidal thoughts, and that he did not have obsessive or ritualistic behavior related to checking things.  The examiner reported that the Veteran did not have hallucinations, but that he did have panic attacks.  

The diagnoses were PTSD, chronic, and polysubstance dependence.  A GAF score of 50 was assigned.  The examiner indicated that the Veteran continued to meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD, chronic.  It was noted that the Veteran also met the DSM-IV criteria for polysubstance dependence.  The examiner reported that the Veteran continued to receive psychiatric treatment for his psychiatric disorders and that he was presently gainfully employed.  The examiner stated that the Veteran was capable of performing his activities of daily living and of handling his finances.  

Private treatment records dated from October 2005 to February 2006 refer to continued treatment.  

The April 2008 psychiatric examination report for the VA (performed by QTC Medical Services) noted that the Veteran reported that his current symptoms were not getting along with anyone, especially his coworkers; forgetting items at his job; and drinking heavily.  He stated that his symptoms would occur constantly and that he had trouble performing at work due to forgetting to tell his coworkers what they should be doing at their job.  The Veteran indicated that he had suffered from trouble sleeping for thirty-four years and that he had trouble falling and staying asleep because of bad dreams.  It was noted that the Veteran was currently divorced, but that he did have a significant other.  The Veteran reported that he did have children, but that his relationship with them was not as good as his relationships with the children he had that were born outside of his marriage.  He stated that he had received psychotherapy as often as four times a year and that his response had been good.  It was noted that the Veteran had not been admitted to the hospital for psychiatric reasons.  

The Veteran reported that there had been no major changes to his daily activities since he developed his mental condition.  He stated that he there had been some major social function changes, which included not going out with friends.  He stated that he was currently working, that he worked as a dispatcher, and that he had worked in his current occupation for five years.  The Veteran indicated that his relationships with his supervisor and coworkers were fair and that he had not lost any time from work.  He reported that he has used alcohol and cocaine and that he started while in Vietnam because of the combat stress.  It was noted that the Veteran's substance use caused marital problems.  

The examiner reported that the Veteran's orientation was within normal limits and that his appearance, hygiene, and behavior were appropriate.  The examiner stated that the Veteran's affect and mood were abnormal with disturbance of motivation and mood.  It was noted that the Veteran reported that he would become irritable when he was asked something simple.  The examiner remarked that the Veteran's communication was grossly impaired, that he displayed poor eye contact, and that his speech was within normal limits.  The examiner indicated that the Veteran's concentration was within normal limits and that panic attacks were absent.  It was noted that the Veteran had signs of suspiciousness such as only sitting in a booth and not in the middle of a dining area.  The examiner stated that there was no delusional history present, with no delusions observed, and no hallucination history present, with no hallucinations observed.  The examiner remarked that obsessional rituals were present which were not severe enough to interfere with routine activities, such as checking the stove top several times.  Additionally, the examiner reported that the Veteran's thought processes were adequate and that his judgment was not impaired.  It was noted that the Veteran's abstract thinking was normal and that suicidal and homicidal ideation were absent.  The examiner indicated that the Veteran's memory was mildly impaired and that he would forget names, directions, and recent events.  The examiner noted that there were behavioral, cognitive, social, affective or somatic symptoms attributed to the Veteran's PTSD as described as a flat affect and forgetfulness.  

The diagnoses were PTSD and polysubstance abuse.  A GAF score of 60 was assigned.  The examiner assigned the GAF score due to the Veteran having few friends, a flat affect, and conflicts at work.  The examiner indicated that the Veteran's substance abuse problem was due to his service-connected PTSD and that he used polysubstances to manage his symptoms and mood disturbances.  The examiner commented that, mentally, the Veteran did not have difficulty performing activities of daily living.  The examiner stated that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he withdrew from others.  It was noted that the Veteran was able to maintain effective family role functioning and that he had occasional interference with recreation or leisurely pursuits because of being isolative.  The examiner indicated that the Veteran had difficulty understanding complex commands because of his variable memory.  It was noted that the Veteran appeared to pose no threat of persistent danger or injury to himself or others.  The examiner reported that the Veteran's prognosis for his psychiatric condition was guarded.  

A May 2008 statement from Dr. Hoeper noted that he had treated the Veteran since July 2003 and that he last treated him in February 2008.  Dr Hoeper reported that the Veteran suffered from symptoms such as panic attacks one to two times a week, which would last for at least fifteen to twenty minutes.  Dr. Hoeper indicated that the Veteran rarely socialized, and then only with his family.  It was noted that the Veteran's recent memory was severely impaired and that his working memory was 100 percent impaired.  Dr Hoeper reported that the Veteran would hear his name called daily and that he would hear cars drive up at his residence two to five times per week.  Dr. Hoeper also related that the Veteran would hear noises in his house two to five times per week and that he would see shadows moving out of the corners of his eyes daily.  Dr. Hoeper remarked that all of those hallucinations and illusions would occur when no one, or nothing, was there.  Dr. Hoeper stated that the Veteran felt depressed 50 percent of the time with no energy and little interest in things.  Dr. Hoeper related diagnoses of chronic PTSD and a dysthymic disorder.  A GAF score of 45 was assigned at that time.  Dr. Hoeper commented that because of the Veteran's PTSD, he was unable to sustain social relationships and that he was moderately compromised in his ability to sustain work relationships.  

Private and VA treatment records dated from January 2010 to April 2010 show treatment for disorders including PTSD.  

For example, a January 2010 VA social worker note related a diagnosis of PTSD, chronic and severe.  A GAF score of 50 was assigned.  A March 2010 VA treatment entry also related diagnosis of PTSD and a GAF score of 50.  

An April 2010 statement from Dr. Hoeper reported that the Veteran currently had nightmares at least two to five times per week and that he would awaken in a panic and with sweats lasting for thirty minutes.  Dr. Hoeper indicated that the Veteran had flashbacks every day and panic attacks three times per week, which would last from thirty minutes to an hour.  It was noted that the Veteran averaged only five to six hours of sleep per night.  Dr. Hoeper related that the Veteran had intrusive thoughts, would startle easily, was hypervigilant, and that he could not tolerate anyone behind him.  Dr. Hoeper indicated that the Veteran did not socialize at all and that his recent memory was severely impaired.  It was noted that the Veteran would misplace things often, forget what he had been told, and would occasionally get lost when traveling.  Dr. Hoeper specifically stated that the Veteran's working memory was 100 percent impaired and that the Veteran felt it was affecting his job performance.  

Dr. Hoeper indicated that the Veteran reported that his anger was becoming harder for him to control, which made it difficult for him to deal with the stressors associated with the employees working under him.  Dr. Hoeper stated that the Veteran would hear his name called daily and that he would hear cars drive up at his residence daily.  It was noted that the Veteran would also hear noises in his house daily and would see shadows moving out of the corner of his eyes daily.  Dr. Hoeper indicated that all of the Veteran's hallucinations and illusions occurred when no one or nothing was there.  Dr. Hoeper reported that the Veteran felt depressed 75 percent of the time and that he had very low energy and little interest in things.  Dr. Hoeper stated that the Veteran had crying spells 25 percent of the time and that he would become angry or agitated easily.  Dr. Hoeper remarked that the Veteran felt helpless and suicidal at times.  The diagnoses were chronic PTSD and a dysthymic disorder.  A GAF score of 40 was assigned.  Dr. Hoeper commented that because of the Veteran's PTSD, he was unable to sustain social relationships and that he was also severely compromised in his ability to sustain work relationships.  

A statement from a VA psychiatrist received in July 2010, indicated that the Veteran was currently involved in individual therapy, group therapy, and medication management at a VA facility.  The psychiatrist stated that the Veteran had been diagnosed with PTSD, chronic and severe, from his combat experiences in Vietnam.  The psychiatrist reported that the Veteran experienced ongoing PTSD symptoms from his combat experiences, as well as ongoing marital and work related problems secondary to the severity of his PTSD.  The psychiatrist indicated that the Veteran's GAF score was 50.  

The medical evidence for the period from September 11, 2003 to September 22, 2010 showed that the Veteran had been married for over thirty years and that he had several children.  The Veteran had been working for many years and had been employed at his current occupation for over five years.  The Veteran reported that his relationships with his supervisors and coworkers were fair and that he had not lost any time from work.  The Veteran also stated, however, that he had trouble performing at work due to forgetting to tell his coworkers what they should be doing at their jobs.  The Veteran indicated that he rarely socialized and then only with his family.  He also had reported that he would hear his name called daily, that he would hear cars drive up to his house daily, that he would hear noises in his house daily, and that he would see shadows moving out of the corner of his eyes daily, all when no one was there.  The Veteran also related that he felt helpless and suicidal at times.  He further indicated that his memory was severely impaired.  An October 2005 psychiatric examination report for the VA (performed by QTC Medical Services) indicated a GAF score of 50, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

An April 2008 VA psychiatric examination report related a GAF score of 60, suggesting moderate symptoms.  The examiner commented that the Veteran had difficulty establishing and maintaining effective work and social relationships because he withdrew from others.  The examiner noted that the Veteran was able to maintain effective family role functioning and that he had occasional interference with recreation or leisurely pursuits because of being isolative.  The examiner indicated that the Veteran had difficulty understanding complex commands because of his variable memory.  

The Board observes that the April 2008 psychiatric examination report for the VA (performed by QTC Medical services) did include some contradictory statements by the examiner.  For example, the examiner noted that the Veteran was divorced and that he also had a significant other, but later reported that the Veteran was married for thirty-four years.  Additionally, the examiner noted that the Veteran's communication was grossly impaired, but stated that his speech was within normal limits and that his thought processes were appropriate.  

Additionally, a statement from a VA psychiatrist received in July 2010 indicated that the Veteran had been diagnosed with chronic and severe PTSD.  The psychiatrist also indicated that the Veteran experienced ongoing marital and work related problems secondary to the severity of his PTSD.  

The Board further observes that there are multiple statements of record from Dr. Hoeper for the period from September 11, 2003 to September 22, 2010.  In a July 2003 statement, Dr. Hoeper related GAF score of 40, reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Dr. Hoeper commented that the Veteran was moderately compromised in his ability to sustain social relationships and mildly compromised in his ability to sustain work relationships.  In July 2005 and May 2008 statements, Dr. Hoeper indicated GAF scores of 45, suggesting serious symptoms.  In his July 2005 and May 2008 statements, Dr. Hoeper remarked that the Veteran was unable to sustain social relationships and that he was also moderately compromised in his ability to sustain work relationships.  In a subsequent April 2010 statement, Dr. Hoeper indicated that the Veteran's GAF score was 40, and that he was unable to sustain social relationships and that he was also severely compromised in his ability to sustain work relationships.  The Board also notes that VA treatment records dated in January 2010 and March 2010 related GAF scores of 50, suggestive of serious symptoms.  

The Board observes that the February 2010 joint motion (noted above in the INTRODUCTION) indicated that the Board erred in not adequately addressing the evidence and symptomatology in its September 2009 decision, despite direction to do so in a the previous April 2009 Joint motion (also noted above in the INTRODUCTION) that was previously granted by the Court.  The February 2010 joint motion noted that in a July 2005 statement, Dr. Hoeper reported that the Veteran was unable to sustain social relationships (which Dr. Hoeper repeated in his April 2008 statement discussed above), and that the Board did not address Dr. Hoeper's finding.  The February 2010 joint motion also indicated that Dr. Hoeper's records showed symptomatology including auditory and visual hallucinations.  The February 2010 joint motion reported that although the Board acknowledged manifestations of the Veteran's PTSD including auditory hallucinations, the Board did not adequately address such evidence in its analysis (hallucinations are included under the criteria for a total schedular rating).  

The Board observes, however, that the September 2009 Board decision specifically noted that a July 2005 statement from Dr. Hoeper reported that the Veteran was unable to sustain social relationships and that he was moderately compromised in his occupational functioning.  In discussing the rating criteria for a higher 70 percent rating for PTSD, the Board stated that the criteria included an inability to establish and maintain personal relationships.  The Board specifically found that an inability to establish and maintain personal relationships was not shown by the evidence of record.  The Board indicated that the Veteran had a long-term relationship with his wife, for over thirty-five years, and that he communicated and interacted with his children.  The Board also noted that the Veteran had not reported any falling out or periods of isolation from his familial relationships, and that the Veteran didn't have a lot of friends, but that he did have some friends.  The Board further reported that even accepting that at times the Veteran was irritable and hostile with coworkers, he was able to relate to them sufficiently to perform his job and to assist them in performing their jobs.  The Board specifically stated that the Veteran's difficulty in those relationships had been considered, but that the Board could not find that the inability to establish or maintain them as called for in the 70 percent rating.  

Additionally, the Board notes that the findings of fact in the September 2009 Board decision specifically indicated that the Veteran's PTSD was manifested by auditory hallucinations.  The Board also referred to a July 2003 statement from Dr. Hoeper which noted that the Veteran reported auditory hallucinations such as hearing cars or his name called daily, and that he stated that he saw shadows out of the corners of his eyes several times a week.  The Board further discussed a July 2005 statement from Dr. Hoeper, and noted that the Veteran continued to have minor auditory and visual hallucinations.  The Board further indicated that a May 2008 psychiatric examination report for the VA (performed by QTC Medical Services) indicated that no delusions or hallucinations were reported.  The Board acknowledges that it did not specifically discuss that delusions or hallucinations were included as symptoms listed in the schedular criteria for a 100 percent rating, at that time, as it found that the Veteran did not meet the schedular criteria for a 70 percent rating.  

All this being said, in viewing all the evidence for the period from September 11, 2003 to September 22, 2010, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, supporting a higher rating of 70 percent.  See 38 C.F.R. § 4.7.  The Board observes that the statement received from a VA psychiatrist in July 2010, specifically indicated that the Veteran's PTSD was severe and that he experienced ongoing marital and work related problems secondary to the severity of his PTSD.  Additionally, the examiner at the April 2008 examination for the VA (performed by QTC Medical Services) indicated that the Veteran had difficulty establishing and maintaining effective work and social relationships.  The Board observes that in statements from Dr. Hoeper, the Veteran was noted to have symptoms such as panic attacks, depression 75 percent of the time, suicidal ideation, and hallucinations and illusions.  Dr. Hoeper also reported in April 2010, that the Veteran was unable to sustain relationships and that he was severely compromised in his ability to sustain work relationships.  The Board does note, however, that the Veteran had been married for over thirty years and that he had worked full-time during the period from September 11, 2003 to September 22, 2010.  

The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity as to produce total occupational and social impairment as required for a 100 percent rating for the period from September 11, 2003 to September 22, 2003.  The evidence does not show symptoms such as grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The Board notes that although the Veteran was noted to have hallucinations or illusions, he simply does not show many of the symptoms necessary for a 100 percent rating for the stated period.  Thus, the 70 percent rating being assigned adequately addresses his PTSD symptomatology for the period from September 11, 2003 to September 22, 2010.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has been 70 percent disabling for the period from September 11, 2003 to September 22, 2010.  All the medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for that period.  

Thus, a higher rating to 70 percent, and no more, is warranted for PTSD for the period from September 11, 2003 to September 22, 2010.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



II.  Since September 23, 2010

The most recent August 2010 VA psychiatric examination report noted that the Veteran completed a PTSD check list prior to the examination and that he scored a 69, which was well above the cut-off score of 50 for suspected PTSD.  The examiner reported, however, that the Veteran omitted two items because he was confused by them.  The examiner stated that when the scores were added for those items, based upon responses to questioning, the Veteran's score would be 75.  The examiner indicated that the Veteran endorsed intrusive memories, nightmares, loss of interest, feeling distant from others, emotional numbness, sense of a foreshortened future, sleep trouble, irritability, and poor concentration, all occurring on an extreme basis.  The examiner reported that the Veteran also indicated that he had flashbacks, that he would become very upset when reminded of stressors, that he had physical reactions when reminded of stressors, that he avoided conversations about stressors, and that he avoided activities that reminded him of stressors.  The Veteran further indicated that he had hypervigilance, and exaggerated startle response, which occurred on a moderate basis.

The Veteran reported that he felt his life was at a standstill and wasted because of how he had related to his PTSD.  The Veteran stated that he experienced intrusive memories two to five times weekly.  He remarked that, lately, it seemed like someone would shoot him in bed and that he would hear a loud bang and see blood.  The Veteran indicated that he had nightmares two to three times a week and that he had flashbacks at times when driving.  He reported that he avoided hunting, being out at night, and watching movies or the news.  The Veteran stated that he had few interests and that he tended to do very little except "piddle in his sister's yard or fish."  He indicated that he did not feel he was close to anyone anymore and that he did not feel safe letting people get close to him.  The Veteran reported that he was emotionally numb and not affectionate with his wife.  He remarked that they did not get along and would separate a lot.  He stated that he did not expect to live long.  

The Veteran noted that he had trouble falling asleep and staying awake.  He reported that his concentration was poor and that he could not concentrate on any one thing.  The Veteran indicated that he that he was irritable and that he would sometimes panic if he was trying to do four of five things.  He remarked that his wife claimed he had rage and that he was having trouble with his job.  The Veteran reported that his recent anger management had allowed for a significant improvement in his sense of road rage, which had been a long standing problem.  He stated that he would keep watch through his window at night and that crowds made him uneasy.  The Veteran reported that he had depression on a daily basis and that it was currently a seven on a scale of one to ten.  He stated that his appetite was not particularly good and that he would sometimes have crying spells.  It was noted that the Veteran reported no current suicidal thoughts.  The Veteran indicated that he episodically had thoughts of harming others, and that he had been in some shoving contests and few fights.  It was noted that the Veteran did not describe any specific intent or plan to hurt anyone.  

The Veteran indicated that he sometimes believed he heard someone call his name and that sometimes he could see movement out of the corners of his eyes.  He stated that he also imagined that he could hear a car drive up to his sister's home and that he would hear the doors open and close, but there would be nothing there.  The Veteran reported that he sometimes felt anxious and that he would experience a panic attack about once or twice a week.  It was noted that the Veteran also reported that he had obsessive or compulsive symptoms that had been present for several years.  The Veteran stated that he did not throw out containers such as boxes and pill bottles and that he also tended to hoard magazines.  He further reported that he washed his hands a lot, between seven and ten times a day.  The Veteran indicated that his memory was not very good, which he contributed to his concentration problems.  He stated that his memory issues caused him problems at work because he would not recall things that he should remember.  

The Veteran indicated that he was treated by a private psychiatrist (Dr. Hoeper) and that he just arranged to get treatment at a VA facility.  He stated that he had never been hospitalized for psychiatric treatment.  The Veteran reported that he had a history of one suicide attempt when he swallowed a handful of Ambien tablets several years ago while drinking heavily.  He stated that he just got sick, threw up, and slept.  It was noted that the Veteran was currently taking a combination of medication with reasonably good results and relatively few side effects other than mild drowsiness.  The Veteran reported that he used to drink heavily, but that he found out his liver enzymes were elevated.  He also stated that he had a history of using marijuana for some years after service.  It was noted that the Veteran reported a more remote history of cocaine abuse, which had continued until about eight years ago.  

The Veteran reported that he had been largely consistently employed since his period of service.  He stated that he worked in freight transportation because he had a lot of experience in that area.  He indicated that he had worked for Allied Transportation for the previous eight years.  The Veteran related that he felt his job was in jeopardy.  He stated that he had been involved in verbal confrontations and that he had been written up a couple times about the language he used.  He remarked that his supervisors had implied that he could be fired if his behavior continued.  The Veteran reported that he had been married for thirty-seven years and that his marriage was troubled because he was not affectionate with his wife and due to rage issues.  He stated that he and his wife had separated seven to eight times.  The Veteran indicated that they had two daughters and that his wife also had an older daughter who was not reared in the household.  He stated that he was presently living in the basement of his sister's home and that his relationship with his sister was not really good.  He reported that he tried to stay out of his sister's way and that he did not take meals with her.  He stated that he was separated at the time of the time of the examination, although they were making efforts to resolve their problems and to reconcile.  He reported problems with his relationships with his children, particularly his middle child.  He stated that he was closest to his youngest daughter, but she felt he was difficulty as well.  

The Veteran indicated that he had nothing to do with other family members and stated that he had no friends that had remained in contact.  He reported that he engaged in largely solitary activities such as working in the yard, fishing, or listening to music.  The Veteran stated that sometimes he had to work at his hygiene and that his housekeeping was not good due to his tendency to hoard items.  He reported that he had trouble running errands because he found himself returning to the house to check the stove or iron.  

The examiner reported that the Veteran was clean and well groomed and that he seemed to engage easily.  The examiner stated that no movement abnormalities were noted beyond mild psychomotor retardation.  The examiner indicated that the Veteran's speech was normal in rate, tone, rhythm, and volume.  It was noted that the Veteran's thought was linear and that he denied suicidal or homicidal thoughts.  The examiner noted that the Veteran reported that he had auditory and possible visual hallucinations, but that no delusions were elicited.  The examiner stated that the Veteran's mood was depressed and that one episode of word finding activity was noted.  The examiner indicated that the Veteran's affect was moderately constricted, but that he was able to interact appropriately and to observe normal social conventions.  The examiner stated that because of the Veteran's reports of memory trouble and a family history of possible dementia, as well as a history of having been prescribed medications for dementia, a brief Self Administered Gerocognitive Examination (SAGE) was administered.  It was noted that the Veteran's score was considered to be within normal limits.  

The diagnoses were PTSD, chronic; a major depressive disorder, recurrent, with psychotic features; alcohol abuse in remission; and obsessive-compulsive traits.  A GAF score of 55 was assigned.  The examiner indicated that the Veteran fully met the criteria for PTSD.  The examiner also stated that the Veteran met the criteria for a major depressive disorder.  The examiner reported that the Veteran did manifest repetitive behavior that might be consistent with an obsessive-compulsive disorder, but that he did not describe any dreaded event or situation that he was attempting to avert through that behavior, and, therefore, did not seem to meet the criteria for an obsessive-compulsive disorder.  It was noted that the Veteran did, however, show traits of an obsessive-compulsive personality such as being unable to discard worthless items.  

The examiner commented that the Veteran was presently in a somewhat tenuous position at work.  It was noted that although the Veteran had been able to maintain his job for eight years, his irritability and difficulty relating to others were taking a toll.  The examiner stated that the Veteran's marriage was also quite frayed and that he had a rocky relationship with his children.  It was noted that the Veteran did not speak much at all with the sister in whose home he resided.  The examiner indicated that the Veteran reported that he had no friends and that he had some trouble with the most basic and functional activities of daily living.  

The examiner discussed the Veteran's medical history in great detail.  The examiner indicated that there were some marked discrepancies between Dr. Hoeper's reports of the Veteran's level of functioning and that of the examiner pursuant to the April 2008 psychiatric examination for the VA (performed by QTC Medical Services).  The examiner stated that from her viewpoint, the Veteran might have been a bit overmedicated at times when treated by Dr. Hoeper.  It was noted that the Veteran reported a history of drooling at times while taking the medications prescribed by Dr. Hoeper.  The examiner reported that there was clear evidence that Dr. Hoeper was acting in good faith in trying to help the Veteran, but that when patients attempted to function on many high-dose medications, they often might not appear as functional as they might otherwise seem.  The examiner stated that, presently, the Veteran was on far less medication and his GAF score seemed to be improved.  The examiner further remarked that the examiner pursuant to the April 2008 psychiatric examination for the VA (performed by QTC Medical Services) might not have obtained quite enough of a history to understand the Veteran's deficits.  The examiner noted that because of the Veteran's somewhat obsessive character, he presented as fairly well put together and reasonably personable.  It was noted that the Veteran did not usually thrust forward his short-comings and that it was sometimes necessary to probe a bit more deeply in order to learn the extent of his problems at work, in his marriage, and in other relationships.  

The examiner commented that the Veteran's avoidance and hypervigilance symptoms had taken a toll on his occupational and social functioning, but that he had been able to maintain employment at his current worksite for eight years.  The examiner reported that it was fair to say the Veteran must have exhibited some work traits that were desirable.  The examiner indicated that it was her belief that the Veteran was fully employable as a result of his PTSD, although it might be preferable if his line of work required fewer interactions that could lead to confrontation.  The examiner noted Dr. Hoeper's April 2010 statement that the Veteran was unable to sustain social relationships and that he was also severely compromised in his ability to sustain work relationships.  The examiner reported that the Veteran clearly had some problems in those areas.  The examiner stated, however, that the Veteran had remained married for thirty-seven years and was currently making efforts to reconcile with his wife after a brief separation and that he did have a good relationship with his youngest daughter.  It was noted that the Veteran had also engaged with therapists and reported significant improvement due to the skills he had been taught.  The examiner commented that while the Veteran was impaired, she did not feel he was totally unable to sustain social relationships or work relationships.  The examiner remarked that it was her opinion that the Veteran's PTSD resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

The medical evidence for the period since September 23 2003 shows that the Veteran has been employed in his present occupation for eight years and that he has largely been employed since his period of service.  The Veteran reports, however, that his job may be in jeopardy due to being involved in verbal confrontations and having been written up for his language.  The Veteran has been married for thirty-seven years, but he is presently separated and living in his sister's basement.  The Veteran reports that he has problems with his relationships with his children, but that he is close to his youngest daughter.  He reports that he sometimes believes that he hears someone calling his name and that he sometimes sees movement out of the corners of his eyes.  He also states that he imagines that he hears a car driving up to his sister's home, but that there will be nothing there.  

The most recent August 2010 VA psychiatric examination report indicated a GAF score of 55, suggesting moderate symptoms. The examiner commented that the Veteran's avoidance and hypervigilance symptoms had taken a toll on his occupational and social functioning, but that he had been able to maintain employment at his current worksite for eight years.  The examiner indicated that it was her belief that the Veteran was fully employable as a result of his PTSD, although it might be preferable if his line of work required fewer interactions that could lead to confrontation.  The examiner noted Dr. Hoeper's April 2010 statement that the Veteran was unable to sustain social relationships and that he was also severely compromised in his ability to sustain work relationships.  The examiner reported that the Veteran clearly had some problems in those areas.  The examiner stated, however, that the Veteran had remained married for thirty-seven years and was currently making efforts to reconcile with his wife after a brief separation and that he did have a good relationship with his youngest daughter.  It was noted that the Veteran had also engaged with therapists and reported significant improvement due to the skills he had been taught.  The examiner commented that while the Veteran was impaired, she did not feel he was totally unable to sustain social relationships or work relationships.  The examiner further remarked that it was her opinion that the Veteran's PTSD resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for the period since September.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The Board notes that although the Veteran was noted to have hallucinations or illusions, he simply does not show many of the symptoms necessary for a 100 percent rating for the stated period.  All the medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for the period since September 23, 2010.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson v. West, 12 Vet.App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 70 percent disabling since September 23, 2010.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The Board notes that the Veteran is currently employed and that he has been in his present occupation for eight years.  Additionally, a VA examiner specifically indicated that it was her belief that the Veteran was fully employable as a result of his PTSD.  Therefore, the evidence does not reflect that the Veteran's PTSD, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a higher rating for PTSD for the period since September 23, 2010, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An initial higher rating of 70 percent, but not greater, is granted for PTSD for the period from September 11, 2003 to September 22, 2010, subject to the laws and regulations governing the disbursement of monetary benefits.

An initial rating higher than 70 percent for PTSD for the period since September 23, 2010, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


